979 F.2d 215
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.TRESP ASSOCIATES, INC., Appellant,v.James D. WATKINS, Secretary of Energy, Appellee,andAdvanced Data Concepts, Incorporated, Intervenor.
No. 92-1286.
United States Court of Appeals, Federal Circuit.
Aug. 4, 1992.

REMANDED.

ON MOTION
ORDER

1
Upon consideration of Tresp Associates' unopposed motion for remand to allow the GSBCA to consider the pending motions,

IT IS ORDERED THAT:

2
The motion is granted.